An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

ROBERT E. FORD, No. 65626
Appellant,

vs. 
SEARCHLIGHT HIGHWAY, LLC, A F i  E s!-
NEVADA LIMITED LIABILITY

COMPANY} NOV 07 2014

as K. LIMIIEMAN
Ree ancient. “Em F5 REM aunt
WW

{JEFUTY CLERK

ORDER DISMISSING APPEAL

The parties’ October 21, 2014, stipulation to dismiss this
appeal is‘appmveﬁ. Accordingly, this appeal is diemiseed. NRAP 4203).
The parties shall bear their OWn costs and fees.

It is so ORDERED.

CLERK OF THE SUPREME COURT
TRAGIE K. LINDENng

BYICM . 4,

cc: Han. Adriana Escobar, District Judge

Durham Jones & Pinegar
Law Offices (If John M. Netzorg

Eighth District Court Clerk

SUPREME Coum'
OF
NEVADA

CLERK’S ORDER
’ (rm—294'?